DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “an override module that is configured to” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claims language seems to invoke 112, 6th.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 7, 8, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al (US 2017/0314534).
Gupta et al discloses, regarding, 
Claim 1, a wind turbine [[(1),]] comprising a converter [[(7),]] which is connected to a generator (see title and Fig. 3) and injects at least some of the energy generated by the electric generator [[(4)]] into an electrical grid (paragraph 27), sensors sensing interference on the electrical grid (paragraphs 0051, 0052) a controller that is configured to counteract the interference wherein the controller that is configured to at least partially deactivate the grid interference module (paragraph 0086).

Claim 3, the controller module [[(20)]] comprises a signal input, which, in the case of a 4 ny-2134863Application No.: 35 USC 371 of PCT/EP2()2()/()5()193Docket No.: 24647-20275.00 present signal (see Fig. 3), activates the override module [[(26)]] to at least partially deactivate the grid interference module (paragraph 0086).

Claim 4, a method for controlling a wind turbine[[,]] comprising: identifying electrical interference on [[the]] a grid (paragraphs 0051, 0052), - classifying the interference (paragraph 0067, 0068), - deactivating at least part of lithe]] a regulation of [[the]] power output from the wind turbine such,

Claim 7, the deactivation is preset by a signal from outside the wind turbine (paragraph 0042; see Fig. 3).  

Claim 8, the classification is performed using 

Claim 9, the classification is performed by means of an electrical model (paragraph 0061).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutpa et al in view of Garcia (US 9,631,608).
Gupta et al discloses, all of the elements above.  Moreover, Gupta et al discloses, regarding, 
Claim 2, the grid interference module [[(25)]] comprises at least one frequency interference module [[(25a)]] for regulating [[the]] active power output as a function of [[the]] frequency on the grid (paragraph 0029-0031; Fig. 1) and a reactive power interference module (paragraph 0027, 0028, 0031) for regulating [[the]] reactive power as a function of [[the]] voltage on the grid [[(10)]], and wherein the override module is configured to deactivate each module of the grid interference module individually and independently of one another (since the wind turbines can be independently controlled; see paragraphs 0074, 0079).
Although it is well-known that the active power is related to the frequency, Gupta et al does not disclose explicitly having a frequency interference module.  
On the other hand, Garcia discloses explicitly a wind power system having a reactive power interference module (column 23, lines 58-66) and a frequency interference module (column 24, lines 46-59; column 30, lines 17-52; column 31, lines 36-66; see Figs. 5, 6).
It would have been obvious before the effective filing date of the claimed invention to design the wind turbine/method as disclosed by Gupta et al and to disclose explicitly a grid interference module for the purpose of reliably supporting a grid during a fault event.

Claims 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al in view of Park et al (US 2020/0161868).
Gupta et al discloses all of the limitations above.  However, Gupta et al does not disclose the elements below.
On the other hand, Park et al discloses, regarding, 
Claim 5, interference in respect of [[the]] frequency of [[the]] voltage on the grid is identified, and a reactive power controller that regulates reactive power output 
Claim 6, interference in respect of [[the]] voltage on the grid is identified, and a frequency controller that regulates active power output 
It would have been obvious before the effective filing date of the claimed invention to design the combined wind turbine/method as disclosed above and to modify the invention per the limitations disclosed by Park et al for the purpose of efficiently preventing a failure in a power system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
April 27, 2022